UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51030 TearLab Corp. (Exact name of registrant as specified in its charter) Delaware 59-3434771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 7360 Carroll Rd., Suite 200 San Diego, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (858) 455-6006 SECURITIES REGISTERED PURSUANT TO SECTION12(b) OF THE ACT: Title of each class COMMON STOCK, $0. Name of each exchange on which registered The Nasdaq Stock Market LLC (The Nasdaq Capital Market) SECURITIES REGISTERED PURSUANT TO SECTION12(G) OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNo x Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark if the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNo x The aggregate market value of the voting common stock held by non-affiliates of the Registrant (assuming officers, directors and 10% stockholders are affiliates), based on the last sale price for such stock on June30, 2011: $33,947,306.The Registrant has no non-voting common stock. As ofMarch 19, 2012, there were 21,788,693 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant's Proxy Statement for the 2012 Annual Meeting of Stockholders of the Registrant to be held on June 6, 2012 are incorporated by reference into PartIII of this Form 10-K. The Registrant makes available free of charge on or through its website (http://www.tearlab.com) its Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and any amendments to those reports filed or furnished pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934.The material is made available through the Registrant's website as soon as reasonably practicable after the material is electronically filed with or furnished to the U.S. Securities and Exchange Commission, or SEC.All of the Registrant's filings may be read or copied at the SEC's Public Reference Room at treet, N.E., Room 1580, Washington D.C. 20549.Information on the hours of operation of the SEC's Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330.The SEC maintains a website (http://www.sec.gov) that contains reports and proxy and information statements of issuers that file electronically. TEARLAB CORPORATION. Form 10-K – ANNUAL REPORT For the Fiscal Year Ended December31, 2011 Table of Contents Page PART I Item 1. Business 3 Item 1A. Risk Factors 11 Item 2. Properties 20 Item 3. Legal Proceedings 21 Item 4. Mine Safety Disclosures 21 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 22 Item 6. Selected Financial Data 25 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 43 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 74 Item 9A. Controls and Procedures 74 Item 9B. Other Information 75 PART III Item 10. Directors, Executive Officers and Corporate Governance 76 Item 11. Executive Compensation 76 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 Item 13. Certain Relationships and Related Transactions, and Director Independence 76 Item 14. Principal Accountant Fees and Services 76 PART IV Item 15. Exhibits and Financial Statement Schedules 77 PART I SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This Annual Report on Form10-K contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may", "will", "should", "could", "would", “hope”, "expects", "plans", "intends", "anticipates", "believes", "estimates", "projects", "predicts", "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: · Our future strategy, structure, and business prospects; · The planned commercialization of our current product; · The size and growth of the potential markets for our product and technology; · The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; · Our anticipated expansion of United States and international sales and operations; · Our ability to obtain and protect our intellectual property and proprietary rights; · The results of our clinical trials; · Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; · Our anticipated sales to additional customers in the United States since we obtained the CLIA waiver categorization; · Our ability to obtain reimbursement for patient testing with the TearLab® System; · Our efforts to assist our customers in obtaining their CLIA waiver or providing them with support from certified professionals; · The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and · Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartI, Item1A.of this Annual Report on Form10-K, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Annual Report on Form10-K is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. -2- Corporate Information TearLab Corp. was incorporated as OccuLogix, Inc. in Delaware in 2002.Unless the context requires otherwise, in this report the terms "the Company," "we," "us" and "our" refer TearLab Corp. and our subsidiaries.References to "$" or "dollars" shall mean U.S. dollars unless otherwise indicated.References to "C$" shall mean Canadian dollars. ITEM 1.Business. Overview We are an in-vitro diagnostic company based in San Diego, California.We are commercializing a proprietary tear testing platform, the TearLab® Osmolarity System that enables eye care practitioners to test for highly sensitive and specific biomarkers using nanoliters of tear film at the point-of-care.Our first product measures tear film osmolarity for the diagnosis of Dry Eye Disease, or DED.Prior to 2008, we had been seeking to commercialize treatments for age-related eye diseases through our Retina and Glaucoma business divisions.Our results are included in our financial statements, which are included under Item 8 to this Annual Report on Form 10-K. TearLab Research, Inc. TearLab Research, Inc. our wholly-owned subsidiary, develops technologies to enable eye care practitioners to test a wide range of biomarkers (chemistries, metabolites (i.e. glucose), genes and proteins) at the point-of-care.Commercializing that tear testing platform is now the focus of our business. The Company’s first product, the TearLab Osmolarity System, enables the rapid measurement of tear osmolarity in the doctor's office. Osmolarity is a quantitative and highly specific biomarker that has been shown to assist in the diagnosis and disease management of DED.There are estimated to be between 20 million and 40 million DED patients in the United States, and less than 5% of those patients are currently diagnosed and treated.The innovation of the TearLab Osmolarity System is its ability to precisely and rapidly measure osmolarity in nanoliter volumes of tear samples, using a highly efficient and novel tear collection system at the point of care.Historically, eye care researchers have relied on expensive instruments to perform tear biomarker analysis.In addition to their cost, these conventional systems are slow, highly variable in their measurement readings, and not categorized as waived by the United States Food and Drug Administration, or FDA, under regulations promulgated under the Clinical Laboratory Improvement Amendments, or CLIA. The TearLab Osmolarity System consists of the following three components:(1)the TearLab disposable, which is a single-use microfluidic microchip; (2)the TearLab Pen, which is a hand-held device that interfaces with the TearLab disposable; and (3)the TearLab Reader, which is a small desktop unit that allows for the docking of the TearLab Pen and provides a quantitative reading for the operator. In October2008, the TearLab Osmolarity System received CE mark approval, clearing the way for sales in the European Union and all countries recognizing the CE mark.In connection with the CE mark clearance, we have entered into multi-year agreements with numerous distributors for distribution of the TearLab Osmolarity System.Currently, we have distribution agreements in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, Korea, Australia, Russia, Hungary, Greece, Canada, Slovakia, Argentina, Czech Republic and the United Kingdom and a sales representation agreement in Japan. -3- On May 19, 2009, we announced that we received 510(k) clearance from the FDA.We submitted a CLIA waiver application for the TearLab® Osmolarity System to the FDA on May 27, 2010.On March 4, 2011, we announced that we had received a communication from the FDA that the data we submitted was not sufficient to gain approval of our CLIA waiver application.On December 5, 2011, we announced that we had received a communication from the FDA indicating that, based on a supervisory review of the Company’s appeal, the FDA had granted our petition for a waiver under CLIA for the TearLab Osmolarity System. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System.The CLIA waiver reduces the regulatory paperwork and related administrative time for customers. On December 8, 2009 we announced that Health Canada issued a Medical Device License for the TearLab Osmolarity System. The Health Canada license allowed us to immediately begin marketing the system in Canada.On August 20, 2009, we entered into an agreement with a distributor, Science with Vision, for exclusive distribution of the TearLab Osmolarity System in Canada.We began selling products through the Canadian distributor in 2010. Current Status and Recent Financing On July 16, 2009, we announced that we had entered into and closed an agreement with certain investors whereby the investors agreed to provide financing, or the Financing, to the Company through the purchase of convertible secured notes, in the aggregate amount of $1.55 million. On August 31, 2009, an additional $200,000 of financing was received by the Company to bring the aggregate total funding received to $1.75 million. In connection with the Financing, the Company issued warrants to purchase shares of common stock equal in value to ten percent of the aggregate principal amount of the notes. The exercise price of the warrants is $1.60 per common share. On June 13, 2011 the outstanding liability related to the Notes was converted to common stock. The conversion price of the Notes was $1.3186 per share. We recognized interest expense of $95,000, $210,000, and $93,000 for the years ended December 31, 2011, 2010, and 2009, respectively. On January 8, 2010, we obtained commitments for the sale of 3,244,766 shares of our common stock for an aggregate of approximately $3,000,000 in a private placement. 1,886,291 of such shares were issued in January 2010 with the remainder being issued in March 2010, following stockholder approval for the sale of such additional shares. The per share price of the shares,sold in the private placement was $0.92456, which is equal to 80% of the volume weighted average price of our common stock for the 10 trading days ending on the day immediately preceding the January 8, 2010 closing date. On March 18, 2010, we sold 1,552,795 shares of our common stock and warrants to purchase an additional 621,118 shares of our common stock for gross proceeds of approximately $5,000,000.The purchase price for the shares and warrants was $3.22 per unit (each unit consisting of one share and a warrant to purchase 0.4 shares of common stock).The exercise price of the warrants is $4.00 per share. The warrants are exercisable at any time during the period commencing on September 19, 2010 and ending on September 19, 2011. These warrants were not exercised and expired at the end of the period. On June 13, 2011, the Company issued 1,629,539 shares of its common stock and warrants to purchase 109,375 shares of its common stock in consideration of conversion and retirement of the Company’s outstanding July and August 2009 debt obligations in the aggregate amount of $2,149,000, with associated issuance costs of $41,000.The exercise price of the warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009.The warrants have a five year life and to date no warrants have been exercised. -4- On June 30, 2011, the Company sold 3,846,154 shares of its common stock and warrants to purchase approximately 3,846,154 shares of its common stock for gross proceeds of approximately $7,000,000.The investors purchased the shares and warrants for $1.82 per unit (each unit consisting of one share and a warrant to purchase one share of common stock).The exercise price of the warrants is $1.86 per share. The warrants are exercisable at any time until June 30, 2016. On March 15, 2012, a total of 1,373,700 warrants were exercised generating gross proceeds of $2,555,000. Industry Point-of-care Testing and Dry Eye Disease, or DED The global market for point-of-care testing is currently $4.5billion annually or 15% of the $30billion global market for in-vitro diagnostic products.Approximately 75% of all laboratory tests today are performed at centralized clinical laboratories.However, there is an increasing frequency of diagnostic testing being performed at the point-of-care due to several factors, including a need for rapid testing in acute care situations, the benefits of patient monitoring and disease management, streamlining therapeutic decision making and the overall trend toward personalized medicine.We believe that advances in bio-detection technologies that can simplify and accelerate the rate of performing complex diagnostic tests at the point-of-care, and that are reimbursed, will drive utilization and overall point-of-care testing market growth. TearLab's first product is the TearLab® Osmolarity System.This test can be performed at the point-of-care for the measurement of osmolarity, a quantitative and highly specific biomarker that has shown to assist in the diagnosis and disease management of DED.There are estimated to be between 20 and 40million people with DED in the United States alone, and this condition is estimated to account for up to one-third of all visits to U.S. eye care professionals. Each time a person blinks, his or her eyes are resurfaced with a thin layer of a complex fluid known as the tear film.The tear film works to protect eyes from the outside world.Bacteria, viruses, sand, freezing winds and salt water (inclusive of most environmental factors) will not damage eyes when the tear film is intact.However, when compromised, a deficient tear film can be an exceedingly painful and disruptive condition.The tear film consists of three components: (i)an innermost mucin layer (produced by the surface cells); (ii)the aqueous layer (the water in tears, produced by the lacrimal gland); and (iii)an oily lipid layer which limits evaporation of the tears (produced by the meibomian glands, located at the margins of the eyelids).The apparatus of the ocular surface forms an integrated unit.When working correctly, the tear film presents a smooth optical surface essential for clear vision and proper immunity.Androgen deficiency andchronic inflammation of the lacrimal or meibomian gland may lead to the condition known as dry eye, which has been likened to arthritis of the eye, and results in a compromised, fragile tear film. DED is often seen as a result of aging, diabetes, prostate cancer therapy, HIV, autoimmune diseases such as Sjögren's syndrome and rheumatoid arthritis, LASIK surgery, contact lens wear, menopause and as a side effect of hormone replacement therapy.Numerous commonly prescribed and over-the-counter medications also can cause, or contribute to, the manifestation of DED. -5- There are millions of Americans who suffer from contact lens-induced DED, and 10% to 15% of these patients revert to frame wear annually due to dryness and discomfort.There are between 500,000 and 1.5million LASIK procedures performed in the U.S each year, and about 50% of patients experience DED post-operatively. Diagnostic Alternatives for Dry Eye Disease Existing diagnostic assays are highly subjective, do not correlate well with symptoms, are invasive for patients and may require up to an hour of operator time to perform.All of these factors have constrained the diagnosis and treatment of the DED patient population.As physicians have not had access to objective, quantitative diagnostic assays that correlate well with symptoms and disease pathogenesis, it has been difficult for them to differentiate DED symptoms from other eye diseases that present with very similar symptoms, such as non-infectious ocular allergies or infectious bacterial or viral diseases.To treat DED effectively and to mitigate the emotional and physical effects of this disease, it will be critical to equip physicians with objective, quantitative measurements of disease pathogenesis so they can determine more accurately the most efficacious treatments for their patients. Osmolarity in DED presents itself as an increase in the salt concentration of the tear film.For over 50 years, studies have shown that tear film osmolarity is the ideal clinical marker for diagnosing DED, providing an objective, quantitative measurement of disease pathogenesis.Measuring osmolarity also serves as an effective disease management tool by providing physicians with an ability to personalize therapeutic intervention and to track patient outcomes quantitatively. Osmolarity testing could also provide physicians with a tool to identify patients at risk for dropping out of contact lens wear early in disease progression, as well as an invaluable test to guide the type and duration of therapy prior to, and following refractive surgery. The main challenge in measuring osmolarity at the point-of-care is the vanishingly small volume of tear available for testing. Older laboratory osmometers require upwards of ten microliters of fluid to produce a single reading.In addition, these instruments are not particularly suitable for use in a physician's office, since they require continual calibration, cleaning and maintenance.Existing osmometers currently are marketed primarily to reference and hospital laboratories for the measurement of osmolarity in blood, urine and other serum samples. TearLab's Product The TearLab® Osmolarity System is an integrated testing system comprised of: (1)the TearLab disposable, which is a single-use microfluidic microchip; (2)the TearLab Pen, which is a hand-held device that interfaces with the TearLab disposable; and (3)the TearLab Reader, which is a small desktop unit that allows for the docking of the TearLab Pen and provides a quantitative reading for the operator.The innovation of the TearLab Osmolarity System is its ability to measure precisely and rapidly, and inexpensively, biomarkers in nanoliter volumes of tear samples or approximately 1,000 times less volume than required for older laboratory devices. The operator of the TearLab Osmolarity System, most likely a technician, collects the tear sample from the patient's eye in the TearLab disposable, using the TearLab Pen.After the tear has been collected, the operator places the Pen into the Reader.The TearLab Reader then will display an osmolarity reading to the operator.Following the completion of the test, the TearLab disposable will be discarded and a new TearLab disposable will be readied for the next test.The entire process, from sample to answer, should require approximately two minutes or less to complete. -6- We are currently engaged in commercial manufacturing of the TearLab® Osmolarity System.In October2008, the TearLab® Osmolarity System received CE mark approval, clearing the way for sales in the European Union and all countries recognizing the CE mark.In connection with the CE mark clearance, we have entered into multi-year agreements with numerous distributors for distribution of the TearLab Osmolarity System.In December 2009, Health Canada issued a Medical Device License for the TearLab Osmolarity System allowing us to market our product in Canada. In May 2009, we received 510(k) approval from the FDA to aid in the diagnosis of patients with signs and symptoms of DED. The 510(k) enables us to sell our product to customers that have moderate or high complexity CLIA certificates in the United States. In addition, we have been awarded ISO 13485 certification for our quality management system. ISO 13485 is an internationally-accepted standard of quality management for medical device manufacturers. On March 4, 2011, the Company announced that it was in receipt of a communication from the FDA indicating that the data submitted by the Company was not sufficient to gain approval of its CLIA waiver categorization application for the TearLab® Osmolarity System. The Company appealed to the FDA and on December 5, 2011, we announced that we had received a communication from the FDA indicating that, based on a supervisory review of the Company’s appeal, the FDA had granted our petition for a waiver under CLIA for the TearLab Osmolarity System. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the Waiver categorization under CLIA for the TearLab Osmolarity System. Currently, we have signed distribution agreements for the TearLab Osmolarity System in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, South Korea, Australia, Russia, Hungary, Greece, Canada, Slovakia,Argentina, the Czech Republic and the United Kingdom and a sales representation agreement in Japan. Competition To date, we have identified one laboratory technology that claims to be able to measure the osmolarity of nanoliter tear samples.This technology was being developed at RPS, Inc., Sarasota Florida. The InflammaDry Detector detects MMP and requires upwards of 10 minutes to generate a single reading. The InflammaDry Detector is not yet FDA approved but has been approved in Canada. As there are no commercially available instruments to measure tear film osmolarity at the point-of-care, TearLab views existing DED diagnostic tests, such as the Schirmer Test and ocular surface staining, as its primary source of competition. Tear film break-up time, or TBUT, is another assay meant as an indication of tear film stability.However, it is subjective, requires a physician to instill a carefully controlled amount of fluorescein dye into the eye and requires a stopwatch to determine the endpoint.TBUT has been shown to be unreliable as a determinant of DED since shortened TBUT does not always correlate well with other signs or symptoms. Tests like impression cytology and corneal staining, although indicative of relatively late stage phenomena in DED, are subjective, qualitative and generally do not correlate to disease pathogenesis.The Schirmer Test is an imprecise marker of tear function since its diagnostic results vary significantly. Although, at the present time, there does not appear to be a direct competitor to the TearLab® Osmolarity System, many industry participants have much greater resources than us.This means that those industry participants may be able to make greater investments in research and development, marketing, promotion and sales, than we are capable of right now or will be capable of during the foreseeable future. -7- Principal Suppliers We rely on a single supplier, Sparton Medical Systems located in the United States, for the manufacture of the Readers and Pens which are key components of the TearLab® Osmolarity System. We also rely on a single supplier, MiniFAB (Aust) Pty Ltd. located in Australia, for the manufacture of the test cards which is also a key component of the TearLab Osmolarity System. Patents and Proprietary Rights We own or have exclusive licenses to multiple patents and applications relating to the TearLab Osmolarity System and related technology and processes: • eight issued U.S. patents; relating to the TearLab Osmolarity System and related technology and processes and have applied for a number of other patents in the United States and other jurisdictions; • three pending U.S. patent applications; • eighteen pending patent applications in countries/regions other than the United States, including six applications in Europe, four applications in Japan, three applications in Canada, two Australia, one application in Brazil and two applications in Mexico; and • one granted Australian patent, one granted Chinese patent and one granted Mexican patent. We intend to rely on know-how, continuing technological innovation and in-licensing opportunities to further develop our proprietary position.Our ability to obtain intellectual property protection for the TearLab® Osmolarity System and related technology and processes, and our ability to operate without infringing the intellectual property rights of others and to prevent others from infringing our intellectual property rights, will have a substantial impact on our ability to succeed in our business.Although we intend to seek to protect our proprietary position by, among other methods, continuing to file patent applications, the patent position of companies like TearLab is generally uncertain and involves complex legal and factual questions.Our ability to maintain and solidify a proprietary position for our technology will depend on our success in obtaining effective claims and enforcing those claims once granted.We do not know whether any part of our patent applications will result in the issuance of any patents.Our issued patents or those that may issue in the future, or those licensed to us, may be challenged, invalidated or circumvented, which could limit our ability to stop would-be competitors from marketing tests identical to the TearLab Osmolarity System. In addition to patent protection, we have registered the TearLab trademark in the United States, the European Union, Japan, Korea, Mexico, the Russian Federation and Turkey.Our TearLab trademark applications are pending in Canada and China. Government Regulation Government authorities in the United States and other countries extensively regulate, among other things, the research, development, testing, manufacture, labeling, promotion, advertising, distribution and marketing of our product, which is a medical device.In the United States, the FDA regulates medical devices under the Federal Food, Drug, and Cosmetic Act and implementing regulations.Failure to comply with the applicable FDA requirements, both before and after approval, may subject us to administrative and judicial sanctions, such as a delay in approving or refusal by the FDA to approve pending applications, warning letters, product recalls, product seizures, total or partial suspension of production or distribution, injunctions, administrative fines or criminal prosecution. -8- Unless exempted by regulation, medical devices may not be commercially distributed in the United States unless they have been cleared or approved by the FDA.Medical devices are classified into one of the three classes, ClassI, II or III, on the basis of the controls necessary to reasonably assure their safety and effectiveness.ClassI devices are subject to general controls, such as labeling, pre-market notification and adherence to good manufacturing practices. The TearLab® Osmolarity System is a Class I, non-exempt device and qualifies for the 510(k) procedure. Under the FDA’s Section510(k) procedure, the manufacturer provides a pre-market notification that it intends to begin marketing the product, and shows that the product is substantially equivalent to another legally marketed product, that it has the same intended use and is as safe and effective as a legally marketed device and does not raise different questions of safety and effectiveness than does a legally marketed device.In some cases, the submission must include data from human clinical studies.Marketing may commence when the FDA issues a clearance letter finding substantial equivalence. On May 19, 2009 we announced that we received FDA 510(k) clearance of the TearLab Osmolarity System. After a device receives 510(k) clearance, any modification to the device that could significantly affect its safety or effectiveness, or that would constitute a major change in its intended use, would require a new 510(k) clearance or an approval of a Premarket Approval or PMA.A PMA is the FDA process of scientific or regulatory review to evaluate the safety and effectiveness of Class III medical devices which are those devices which support or sustain human life, are of substantial importance in preventing impairment of human health, or which present a potential, unreasonable risk of illness or injury. Although the FDA requires the manufacturer to make the initial determination regarding the effect of a modification to the device that is subject to 510(k) clearance, the FDA can review the manufacturer's determination at any time and require the manufacturer to seek another 510(k) clearance or an approval of a PMA. CLIA is intended to ensure the quality and reliability of clinical laboratories in the United States by mandating specific standards in the areas of personnel qualifications, administration, participation in proficiency testing, patient test management, quality control, quality assurance and inspections.The regulations promulgated under CLIA establish three levels of in vitro diagnostic tests: (1)waiver; (2)moderately complex; and (3)highly complex.The standards applicable to a clinical laboratory depend on the level of diagnostic tests it performs.A CLIA waiver is available to clinical laboratory test systems if they meet certain requirements established by the statute.Waived tests are simple laboratory examinations and procedures employing methodologies that are so simple and accurate as to render the likelihood of erroneous results negligible or to pose no reasonable risk of harm to patients if the examinations or procedures are performed incorrectly.These tests are waived from regulatory oversight of the user other than the requirement to follow the manufacturer's labeling and directions for use. On March 4, 2011, the Company announced that it was in receipt of a communication from the FDA indicating that the data submitted by the Company was not sufficient to gain approval of its CLIA waiver categorization application for the TearLab® Osmolarity System. The Company appealed to the FDA and on December 5, 2011, we announced that we had received a communication from the FDA indicating that, based on a supervisory review of the Company’s appeal, the FDA had granted our petition for a waiver under CLIA for the TearLab Osmolarity System. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System. -9- Regardless of whether a medical device requires FDA clearance or approval, a number of other FDA requirements apply to the device, its manufacturer and those who distribute it.Device manufacturers must be registered and their products listed with the FDA, and certain adverse events and product malfunctions must be reported to the FDA.The FDA also regulates the product labeling, promotion and, in some cases, advertising, of medical devices.In addition, manufacturers and their suppliers must comply with the FDA's quality system regulation which establishes extensive requirements for quality and manufacturing procedures.Thus, suppliers, manufacturers and distributors must continue to spend time, money and effort to maintain compliance, and failure to comply can lead to enforcement action.The FDA periodically inspects facilities to ascertain compliance with these and other requirements. Research and Development Expenditure Our research and development expense was $1.3million and $1.4million in the years ended December31, 2011 and 2010, respectively. Employees On December31, 2011, we had 19full-time employees. Available Information Our corporate Internet address is www.tearlab.com.At the Investor Relations section of this website, we make available free of charge our Annual Report on Form10-K, our Annual Proxy statement, our quarterly reports on Form10-Q, any Current Reports on Form8-K, and any amendments to these reports, as soon as reasonably practicable after we electronically file them with, or furnish them to, the U.S. Securities and Exchange Commission, or the SEC.The information found on our website is not part of this Annual Report on Form10-K.In addition to our website, the SEC maintains an Internet site at www.sec.gov that contains reports, proxy and information statements, and other information regarding us and other issuers that file electronically with the SEC. -10- ITEM 1A. RISK FACTORS This Annual Report contains forward-looking statements that involve risks and uncertainties that could cause our actual results to differ materially from those discussed in this Annual Report.These risks and uncertainties include the following: Risks Relating to our Business Our near-term success is highly dependent on the success of the TearLab® Osmolarity System, and we cannot be certain that it will be successfully commercialized in the United States. The TearLab Osmolarity System is currently our only product.Our product is currently sold outside of the United States pursuant to CE mark approval; in Canada pursuant to a Health Canada Medical Device License; and in the United States as a result of having received 510(k) approval from the U.S. Food and Drug Administration, or the FDA, to market the TearLab Osmolarity System to those reference and physician operated laboratories withClinical Laboratory Improvement Act, or CLIA, waiver certifications.Even though the TearLab Osmolarity System has received all regulatory approvals in the United States, it may never be successfully commercialized.If the TearLab Osmolarity System is not successfully commercialized, we may not be able to generate revenue, become profitable or continue our operations.Any failure of the TearLab Osmolarity System to be successfully commercialized in the United States would have a material adverse effect on our business, operating results, financial condition and cash flows and could result in a substantial decline in the price of our common stock. Our near-term success is highly dependent on increasing sales of the TearLab Osmolarity System outside the United States, and we cannot be certain that we will successfully increase such sales. Our product is currently sold outside of the United States pursuant to CE mark approval and Health Canada Approval in Canada.Our near-term success is highly dependent on increasing our international sales.We may also be required to register our product with health departments in our foreign market countries.A failure to successfully register in such markets would negatively affect our sales in any such markets.In addition, import taxes are levied on our product in certain foreign markets.These foreign markets include Turkey, Spain, Italy and France.Other countries may adopt taxation codes on imported products.Increases in such taxes or other restrictions on our product could negatively affect our ability to import, distribute and price our product. Our commitment to purchase minimum levels of product from our suppliers may result in the purchase of excess quantities of product if we are not able to successfully commercialize the TearLab Osmolarity System. On August 1, 2011, we entered into a manufacturing and development agreement, or the Manufacturing Agreement, with MiniFAB (Aust) Pty Ltd, or MiniFAB. Pursuant to the terms of the Manufacturing Agreement, MiniFAB will manufacture and supply test cards for us. The Manufacturing Agreement specifies minimum order quantities that will require us to purchase approximately USD$30.7 million (AUD$30.2 million) in test cards from MiniFAB from the inception of the agreement through the end of 2015. Each year, we must purchase the covered test cards exclusively from MiniFAB until the minimum order quantity for such year has been met. The Manufacturing Agreement has a ten-year initial term and may be terminated by either party if the other party is in breach or becomes insolvent. If terminated for any reason other than a default by MiniFAB, we will be obligated to pay a termination fee based on the cost of products manufactured by MiniFAB, but not yet invoiced, repayment of capital invested by MiniFAB, less depreciation calculated in accordance with Australian accounting standards, and the expected profit to MiniFAB had the remaining minimum order quantities been purchased by us. -11- The usage of test cards purchased under the minimum purchase commitment with MiniFAB is predicated upon significant increases in revenue from the TearLab products as compared to 2011 and prior years. If we are not able to commercialize the TearLab® Osmolarity System sufficiently to sell the minimum order quantities required by the MiniFab Agreement, we will be required to purchase test cards that we may be unable to use and that may become obsolete, which would have a potentially adverse effect on our financial position, results of operations and cash flows. Our limited working capital and history of losses have resulted in our auditors expressing substantial doubtsas to whether we will be able to continue as a going concern. In the years ended December 31, 2009, 2010 and 2011, we prepared our consolidated financial statements on the basis that we would continue as a going concern.However, we have incurred losses in each year since our inception. Our net working capital deficit at December31, 2011 was $0.8 million, which represents a $1.2 million decrease from our working capital balance at December 31, 2010.During the year ended December 31, 2011, the Company raised gross proceeds of $7.0 million in a private placement financing.As a result of our history of losses and current financial condition, there is substantial doubt about our ability to continue as a going concern. We believe that our cash and cash equivalents and funds received in March 2012 by way of an exercise of warrants will be sufficient to meet our operating activities and other demands until approximately the fourth quarter of 2012. Our consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary if we were not able to continue as a going concern. We have incurred losses since inception and anticipate that we will incur continued losses for the foreseeable future. We have incurred losses in each year since our inception.As of December31, 2011, we had an accumulated deficit of $387.5 million.Our losses have resulted primarily from expenses incurred in research and development of our product candidates from the former retina and glaucoma business divisions.We do not know when or if we will successfully commercialize the TearLab® Osmolarity System in the United States. As a result, and because of the numerous risks and uncertainties facing us, it is difficult to provide the extent of any future losses or the time required to achieve profitability, if at all.Any failure of our product candidate become and remain profitable would adversely affect the price of our common stock and our ability to raise capital and continue operations. -12- We are leveraged financially, which could adversely affect our ability to adjust our business to respond to competitive pressures and to obtain sufficient funds to satisfy our future research and development needs, and to defend our intellectual property. As of December 31, 2011, our total indebtedness was approximately $5.0 million. Our significant debt and debt service requirements could adversely affect our ability to operate our business and may limit our ability to take advantage of potential business opportunities.For example, our high level of debt presents the following risks: · our substantial leverage increases our vulnerability to economic downturns and adverse competitive and industry conditions and could place us at a competitive disadvantage compared to those of our competitors that are less leveraged; · our debt service obligations could limit our flexibility in planning for, or reacting to, changes in our business and our industry and could limit our ability to pursue other business opportunities, borrow more money for operations or capital in the future and implement our business strategies; and · our level of debt may restrict us from raising additional financing on satisfactory terms to fund working capital, capital expenditures, product development efforts, strategic acquisitions, investments and alliances, and other general corporate requirements. If we are at any time unable to generate sufficient cash flow to service our indebtedness when payment is due, we may be required to attempt to renegotiate the terms of the instruments relating to the indebtedness, seek to refinance all or a portion of the indebtedness or obtain additional financing.There can be no assurance that we will be able to successfully renegotiate such terms, that any such refinancing would be possible or that any additional financing could be obtained on terms that are favorable or acceptable to us. We may not be able to raise the capital necessary to fund our operations. Since inception, we have funded our operations through debt and equity financings, including the 2009 convertible secured debt financings, the 2010 private placement and registered direct common stock financings and the 2011 private placement financings as well as funds generated by the exercise of warrants in March 2012 by warrant holders.As of the date of this annual report on Form 10-K, we estimate that our cash and cash equivalents will be sufficient to meet our operating activities and other demands until approximatelythe fourth quarter of 2012.However, our prospects for obtaining additional financing are uncertain. Additional capital may not be available on terms favorable to us, or at all.If financing is available, it may not be sufficient for us to continue as a going concern and it may be on terms that adversely affect the interest of our existing stockholders.In addition, future financings could result in significant dilution of existing stockholders and adversely affect the economic interests of existing stockholders. -13- We will face challenges in bringing the TearLab® Osmolarity System to market in the United States and may not succeed in executing our business plan. There are numerous risks and uncertainties inherent in the development of new medical technologies.In addition to our requirement for additional capital, our ability to bring the TearLab Osmolarity System to market in the United States and to execute our business plan successfully is subject to the following risks, among others: · Our clinical trials may not succeed. Clinical testing is expensive and can take longer than originally anticipated. The outcomes of clinical trials are uncertain, and failure can occur at any stage of the testing. We could encounter unexpected problems, which could result in a delay in efforts to complete clinical trials supporting our commercialization efforts. · The TearLab® Osmolarity System is rated under a CLIA waiver certification which requires our customers to be certified under the CLIA waiver requirements, including certain parallel state requirements.If our customers are unwilling or unable to comply with such requirements, it could have an adverse effect on our ability to market the TearLab Osmolarity System in the United States. · Our suppliers and we will be subject to numerous FDA requirements covering the design, testing, manufacturing, quality control, labeling, advertising, promotion and export of the TearLab Osmolarity System and other matters. If our suppliers or we fail to comply with these regulatory requirements, the TearLab Osmolarity System could be subject to restrictions or withdrawals from the market and we could become subject to penalties. · Even though we were successful in obtaining the sought-after FDA approvals, we may be unable to commercialize the TearLab® Osmolarity System successfully in the United States. Successful commercialization will depend on a number of factors, including, among other things, achieving widespread acceptance of the TearLab Osmolarity System among physicians, establishing adequate sales and marketing capabilities, addressing competition effectively, the ability to obtain and enforce patents to protect proprietary rights from use by would-be competitors, key personnel retention and ensuring sufficient manufacturing capacity and inventory to support commercialization plans. If we are subject to regulatory enforcement action as a result of our failure to comply with regulatory requirements, our commercial operations would be harmed. While we received the 510(k) clearance and CLIA waiver that we were seeking, we will be subject to significant ongoing regulatory requirements, and if we fail to comply with these requirements, we could be subject to enforcement action by the FDA or state agencies, including: · adverse publicity, warning letters, fines, injunctions, consent decrees and civil penalties; · repair, replacement, refunds, recall or seizure of our product; · operating restrictions or partial suspension or total shutdown of production; · delay or refusal of our requests for 510(k) clearance or premarket approval of new products or of new intended uses or modifications to our existing product; · refusal to grant export approval for our products; · withdrawing 510(k) clearances or premarket approvals that have already been granted; and · criminal prosecution. If any of these enforcement actions were to be taken by the government, our business could be harmed. -14- We are required to demonstrate and maintain compliance with the FDA’s Quality System Regulation, or the QSR.The QSR is a complex regulatory scheme that covers the methods and documentation of the design, testing, control, manufacturing, labeling, quality assurance, packaging, storage and shipping of our products.The FDA must determine that the facilities which manufacture and assemble our products that are intended for sale in the United States, as well as the manufacturing controls and specifications for these products, are compliant with applicable regulatory requirements, including the QSR.The FDA enforces the QSR through periodic unannounced inspections.Our facilities have not yet been inspected by the FDA, and we cannot assure you that we will pass any future FDA inspection.Our failure, or the failure of our suppliers, to take satisfactory corrective action in response to an adverse QSR inspection could result in enforcement actions, including a public warning letter, a shutdown of our manufacturing operations, a recall of our product, civil or criminal penalties or other sanctions, which would significantly harm our available inventory and sales and cause our business to suffer. Our patents may not be valid, and we may not be able to obtain and enforce patents to protect our proprietary rights from use by would-be competitors.Patents of other companies could require us to stop using or pay to use required technology. Our owned and licensed patents may not be valid, and we may not be able to obtain and enforce patents and to maintain trade secret protection for our technology.The extent to which we are unable to do so could materially harm our business. We have applied for, and intend to continue to apply for, patents relating to the TearLab® Osmolarity System and related technology and processes.Such applications may not result in the issuance of any patents, and any patents now held or that may be issued may not provide adequate protection from competition.Furthermore, it is possible that patents issued or licensed to us may be challenged successfully.In that event, if we have a preferred competitive position because of any such patents, any preferred position would be lost.If we are unable to secure or to continue to maintain a preferred position, the TearLab Osmolarity System could become subject to competition from the sale of generic products. Patents issued or licensed to us may be infringed by the products or processes of others.The cost of enforcing patent rights against infringers, if such enforcement is required, could be significant and the time demands could interfere with our normal operations.There has been substantial litigation and other proceedings regarding patent and other intellectual property rights in the pharmaceutical, biotechnology and medical technology industries.We could become a party to patent litigation and other proceedings.The cost to us of any patent litigation, even if resolved in our favor, could be substantial.Some of our would-be competitors may be able to sustain the costs of such litigation more effectively than we can because of their substantially greater financial resources.Litigation may also absorb significant management time. Unpatented trade secrets, improvements, confidential know-how and continuing technological innovation are important to our future scientific and commercial success.Although we attempt to, and will continue to attempt to, protect our proprietary information through reliance on trade secret laws and the use of confidentiality agreements with corporate partners, collaborators, employees and consultants and other appropriate means, these measures may not effectively prevent disclosure of our proprietary information, and, in any event, others may develop independently, or obtain access to, the same or similar information. Certain of our patent rights are licensed to us by third parties.If we fail to comply with the terms of these license agreements, our rights to those patents may be terminated, and we will be unable to conduct our business. It is possible that a court may find us to be infringing upon validly issued patents of third parties.In that event, in addition to the cost of defending the underlying suit for infringement, we may have to pay license fees and/or damages and may be enjoined from conducting certain activities.Obtaining licenses under third-party patents can be costly, and such licenses may not be available at all. -15- We may face future product liability claims. The testing, manufacturing, marketing and sale of therapeutic and diagnostic products entail significant inherent risks of allegations of product liability.Our past use of the RHEO™ System and the components of the SOLX Glaucoma System in clinical trials and the commercial sale of those products may have exposed us to potential liability claims.Our use of the TearLab® Osmolarity System and its commercial sale could also expose us to liability claims.All of such claims might be made directly by patients, health care providers or others selling the products.We carry clinical trials and product liability insurance to cover certain claims that could arise, or that could have arisen, during our clinical trials or during the commercial use of our products.We currently maintain clinical trials and product liability insurance with coverage limits of $2,000,000 in the aggregate annually.Such coverage, and any coverage obtained in the future, may be inadequate to protect us in the event of successful product liability claims, and we may not be able to increase the amount of such insurance coverage or even renew it.A successful product liability claim could materially harm our business.In addition, substantial, complex or extended litigation could result in the incurrence of large expenditures and the diversion of significant resources. We have entered into a number of related party transactions with suppliers, creditors, stockholders, officers and other parties, each of which may have interests which conflict with those of our public stockholders. We have entered into several related party transactions with our suppliers, creditors, stockholders, officers and other parties, each of which may have interests which conflict with those of our public stockholders. If we do not introduce new commercially successful products in a timely manner, our products may become obsolete over time, customers may not buy our products and our revenue and profitability may decline. Demand for our products may change in ways we may not anticipate because of: · evolving customer needs; · the introduction of new products and technologies; and · evolving industry standards. -16- Without the timely introduction of new commercially successful products and enhancements, our products may become obsolete over time, in which case our sales and operating results would suffer.The success of our new product offerings will depend on several factors, including our ability to: · properly identify and anticipate customer needs; · commercialize new products in a cost-effective and timely manner; · manufacture and deliver products in sufficient volumes on time; · obtain and maintain regulatory approval for such new products; · differentiate our offerings from competitors’ offerings; · achieve positive clinical outcomes; and · provide adequate medical and/or consumer education relating to new products. Moreover, innovations generally will require a substantial investment in research and development before we can determine the commercial viability of these innovations and we may not have the financial resources necessary to fund these innovations.In addition, even if we are able to successfully develop enhancements or new generations of our products, these enhancements or new generations of products may not produce revenue in excess of the costs of development and they may be quickly rendered obsolete by changing customer preferences or the introduction by our competitors of products embodying new technologies or features. We rely on a single supplier of each of the key components of the TearLab® Osmolarity System and are vulnerable to fluctuations in the availability and price of our suppliers’ products and services. We purchase each of the key components of the TearLab® Osmolarity System from single third-party suppliers.Our supplier may not provide the components or other products needed by us in the quantities requested, in a timely manner or at a price we are willing to pay.In the event we were unable to renew our agreements with our supplier or they were to become unable or unwilling to continue to provide important components in the required volumes and quality levels or in a timely manner, or if regulations affecting the components were to change, we would be required to identify and obtain acceptable replacement supply sources.We may not be able to obtain alternative suppliers or vendors on a timely basis, or at all, which could disrupt or delay, or halt altogether, our ability to manufacture or deliver the TearLab Osmolarity System.If any of these events should occur, our business, financial condition, cash flows and results of operations could be materially adversely affected. We face intense competition, and our failure to compete effectively could have a material adverse effect on our results of operations. We face intense competition in the markets for ophthalmic products and these markets are subject to rapid and significant technological change.Although we have no direct competitors, we have numerous potential competitors in the United States and abroad.We face potential competition from industry participants marketing conventional technologies for the measurement of osmolarity and other in-lab testing technologies, as well as industry participants developing and marketing point-of-care tests, such as the technology being developed by the Aborn Eye Clinic, which is reportedly able to measure the osmolarity of nanoliter tear samples, and commercially available methods, such as the Schirmer Test and ocular surface staining.Many of our potential competitors have substantially more resources and a greater marketing scale than we do.If we are unable to develop and produce or market our products to effectively compete against our competitors, our operating results will materially suffer. -17- If we lose key personnel, or we are unable to attract and retain highly qualified personnel on a cost-effective basis, it would be more difficult for us to manage our existing business operations and to identify and pursue new growth opportunities. Our success depends, in large part, upon our ability to attract and retain highly qualified scientific, clinical, manufacturing and management personnel.In addition, any difficulties retaining key personnel or managing this growth could disrupt our operations.Future growth will require us to continue to implement and improve our managerial, operational and financial systems, and to continue to recruit, train and retain, additional qualified personnel, which may impose a strain on our administrative and operational infrastructure.The competition for qualified personnel in the medical technology field is intense.We are highly dependent on our continued ability to attract, motivate and retain highly qualified management, clinical and scientific personnel. Due to our limited resources, we may not be able to effectively recruit, train and retain additional qualified personnel.If we are unable to retain key personnel or manage our growth effectively, we may not be able to implement our business plan. Furthermore, we have not entered into non-competition agreements with our key employees.In addition, we do not maintain “key person” life insurance on any of our officers, employees or consultants.The loss of the services of existing personnel, the failure to recruit additional key scientific, technical and managerial personnel in a timely manner, and the loss of our employees to our competitors would harm our research and development programs and our business. If we fail to establish and maintain proper and effective internal controls, our ability to produce accurate financial statements on a timely basis could be impaired, which would adversely affect our consolidated operating results, our ability to operate our business and our stock price. Ensuring that we have adequate internal financial and accounting controls and procedures in place to produce accurate financial statements on a timely basis is a costly and time-consuming effort that needs to be re-evaluated frequently.Failure on our part to maintain effective internal financial and accounting controls would cause our financial reporting to be unreliable, could have a material adverse effect on our business, operating results, financial condition and cash flows, and could cause the trading price of our common stock to fall dramatically. Maintaining proper and effective internal controls will require substantial management time and attention and may result in our incurring substantial incremental expenses, including with respect to increasing the breadth and depth of our finance organization to ensure that we have personnel with the appropriate qualifications and training in certain key accounting roles and adherence to certain control disciplines within the accounting and reporting function.Any failure in internal controls or any errors or delays in our financial reporting would have a material adverse effect on our business and results of operations and could have a substantial adverse impact on the trading price of our common stock. Our management is responsible for establishing and maintaining adequate internal control over financial reporting to provide reasonable assurance regarding the reliability of our financial reporting and the preparation of financial statements for external purposes in accordance with U.S. GAAP.Our management does not expect that our internal control over financial reporting will prevent or detect all errors and all fraud.A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met.Our management has identified a control deficiency in the past and may identify additional deficiencies in the future. We cannot be certain that the actions we are taking to improve our internal controls over financial reporting will be sufficient or that we will be able to implement our planned processes and procedures in a timely manner.In future periods, if the process required by Section 404 of the Sarbanes-Oxley Act of 2002 reveals material weaknesses or significant deficiencies, the correction of any such material weaknesses or significant deficiencies could require additional remedial measures which could be costly and time-consuming.In addition, we may be unable to produce accurate financial statements on a timely basis.Any of the foregoing could cause investors to lose confidence in the reliability of our consolidated financial statements, which could cause the market price of our common stock to decline and make it more difficult for us to finance our operations and growth. -18- The trading price of our common stock may be volatile. The market prices for, and the trading volumes of, securities of medical device companies, such as ours, have been historically volatile.The market has experienced, from time to time, significant price and volume fluctuations unrelated to the operating performance of particular companies.The market price of our common shares may fluctuate significantly due to a variety of factors, including: · the results of pre-clinical testing and clinical trials by us, our collaborators and/or our competitors; · technological innovations or new diagnostic products; · governmental regulations; · developments in patent or other proprietary rights; · litigation; · public concern regarding the safety of products developed by us or others; · comments by securities analysts; · the issuance of additional shares to obtain financing or for acquisitions; · general market conditions in our industry or in the economy as a whole; and · political instability, natural disasters, war and/or events of terrorism. In addition, the stock market has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of individual companies.Broad market and industry factors may seriously affect the market price of companies’ stock, including ours, regardless of actual operating performance.In the past, following periods of volatility in the overall market and the market price of a particular company’s securities, securities class action litigation has often been instituted against these companies.This litigation, if instituted against us, could result in substantial costs and a diversion of our management’s attention and resources. Because we do not expect to pay dividends on our common stock, stockholders will benefit from an investment in our common stock only if it appreciates in value. We have never paid cash dividends on our common stock and have no present intention to pay any dividends in the future.We are not profitable and do not expect to earn any material revenues for at least several years, if at all.As a result, we intend to use all available cash and liquid assets in the development of our business.Any future determination about the payment of dividends will be made at the discretion of our board of directors and will depend upon our earnings, if any, our capital requirements, our operating and financial conditions and on such other factors as our board of directors may deem relevant.As a result, the success of an investment in our common stock will depend upon any future appreciation in its value.There is no guarantee that our common stock will appreciate in value or even maintain the price at which stockholders have purchased their shares. -19- Warrant holders will not be entitled to any of the rights of common stockholders, but will be subject to all changes made with respect thereto. If you hold warrants, you will not be entitled to any rights with respect to our common stock (including, without limitation, voting rights and rights to receive any dividends or other distributions on our common stock), but you will be subject to all changes affecting our common stock.You will have rights with respect to our common stock only if you receive our common stock upon exercise of the warrants and only as of the date when you become a record owner of the shares of our common stock upon such exercise.For example, if an amendment is proposed to our charter or bylaws requiring stockholder approval and the record date for determining the stockholders of record entitled to vote on the amendment occurs prior to the date you are deemed to be the owner of the shares of our common stock due upon exercise of your warrants, you will not be entitled to vote on the amendment, although you will nevertheless be subject to any changes in the powers, preferences or special rights of our common stock. We can issue shares of preferred stock that may adversely affect the rights of holders of our common stock. Our certificate of incorporation authorizes us to issue up to 10,000,000 shares of preferred stock with designations, rights, and preferences determined from time to time by our board of directors.Accordingly, our board of directors is empowered, without stockholder approval, to issue preferred stock with dividend, liquidation, conversion, voting or other rights superior to those of holders of our common stock.For example, an issuance of shares of preferred stock could: · adversely affect the voting power of the holders of our common stock; · make it more difficult for a third party to gain control of us; · discourage bids for our common stock at a premium; · limit or eliminate any payments that the holders of our common stock could expect to receive upon our liquidation; or · otherwise adversely affect the market price or our common stock. ITEM 2.Properties. Our world-wide headquarters, occupying approximately 6,500square feet and used for administrative, sales, marketing, research and development, and finance activities, is located in San Diego, California. The current arrangement ends on June 30, 2015 but the Company has the option to terminate the lease at the end of June 2013. The total future minimum obligation under this lease is $125,000 for 2012. We believe that the San Diego, California facility is suitable and adequate to support our current operations.We believe that if our existing facilities are not adequate to meet our business requirements long-term, additional space will be available on commercially reasonable terms. -20- ITEM 3.Legal Proceedings. We are not aware of any material litigation involving us that is outstanding, threatened or pending. ITEM 4.Mine Safety Disclosures. Not applicable. -21- PART II ITEM 5.Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market for Common Equity Our common stock trades on the NASDAQ Capital Market ("NASDAQ") under the symbol "TEAR" and the Toronto Stock Exchange ("TSX") under the symbol "TLB". The following table sets forth the range of high and low sales prices per share of our common stock on both the NASDAQ and the TSX for the fiscal periods indicated. Common Stock Prices Fiscal 2011 Fiscal 2010 High Low High Low NASDAQ Capital Market First Quarter $ Second Quarter Third Quarter Fourth Quarter TSX First Quarter C$ C$ C$ C$ Second Quarter Third Quarter Fourth Quarter The closing share price for our common stock on March16, 2012 as reported by NASDAQ, was $2.71.The closing share price for our common stock on March16, 2012, as reported by TSX was C$2.65. As of March15, 2012, there were approximately 125 stockholders of record of our common stock. Dividend Policy We have never declared or paid any cash dividends on shares of our capital stock.We currently intend to retain all available funds to support operations and to finance the growth and development of our business.Any determination related to payments of future dividends will be at the discretion of our board of directors after taking into account various factors that our board of directors deems relevant, including our financial condition, operating results, current and anticipated cash needs, plans for expansion and debt restrictions, if any. Sales of Unregistered Securities On January 8, 2010, we obtained commitments for the sale of 3,244,766 shares of our common stock for an aggregate of approximately $3,000,000 in a private placement, of which 1,886,291 shares were issued on January 8, 2010, with the remainder being issued on March 18, 2010, following stockholder approval for the sale of such additional shares.The per share price of the shares sold in the private placement was $0.92456, which is equal to 80% of the volume weighted average price of our common stock for the 10 trading days ending on the day immediately preceding the January 8, 2010 closing date. -22- Pursuant to the terms of an amended and restated agency agreement, or the Canadian Placement Agency Agreement, dated as of January 8, 2010, by and between the Company and Marchant Securities Inc., or Marchant, Marchant acted as the Canadian placement agent in connection with the private placement.Under the Canadian Placement Agency Agreement, Marchant was issued a number of shares of our common stock as a placement fee equal to the quotient of: (A) 9% of the aggregate purchase price of shares sold at such closing to investors who are resident in Canada, and (B) the closing consolidated bid price per share on the NASDAQ Capital Market immediately prior to such closing.As a result, we issued a total of ­­­­101,548 shares of our common stock to Marchant in connection with the private placement as consideration for its services in connection therewith. The shares were offered in the United States to “accredited investors” pursuant to the exemption from the registration requirements under the Securities Act of 1933, as amended, or the Securities Act, afforded by Regulation D promulgated thereunder, in Canada to “accredited investors” in reliance on National Instrument 45-106 – Prospectus and Registration Exemptions and in Canada and other jurisdictions outside of the United States in reliance on Regulation S promulgated under the Securities Act. On June 13, 2011, the Company issued 1,629,539 shares of its common stock and warrantsto purchase 109,375 shares of its common stock in consideration of conversion and retirement of the Company’s outstanding July and August 2009 debt obligations in the aggregate amount of $2,149,000, with associated issuance costs of $41,000.The exercise price of the warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009. On June 30, 2011, the Company sold 3,846,154 shares of its common stock and warrants to purchase approximately 3,846,154 shares of its common stock for gross proceeds of approximately $7,000,000.The investors purchased the shares and warrants for $1.82 per unit (each unit consisting of one share and a warrant to purchase one share of common stock).The exercise price of the warrants is $1.86 per share. The warrants are exercisable at any time until June 30, 2016. On March 15, 2012, 1,373,700 warrants were exercised for gross proceeds of $2,555,000. Repurchases of Equity Securities None. Equity Compensation Plans Information The information required by this item will be set forth in the Proxy Statement and is incorporated in this report by reference. Stock Performance Graph The following graph compares the cumulative total stockholder return data for our common stock to the cumulative return of (i)the NASDAQ Composite Index and (ii)the NASDAQ Medical Equipment Index for the period beginning December9, 2004, and ending on December31, 2011.The graph assumes that $100 was invested on January1, 2006, and assumes reinvestment of dividends.The stock price performance on the following graph is not necessarily indicative of future stock price performance. -23- -24- ITEM 6.Selected Financial Data. The following selected financial data should be read in conjunction with our consolidated financial statements, the related notes thereto and the information contained in "Item7 – Management's Discussion and Analysis of Financial Condition and Results of Operations". Year Ended December 31, (in thousands, except per share data) Consolidated Statements of Operations Data: Revenue $ 92 $ Cost of goods sold Gross profit (loss) ) Operating expenses Amortization of intangible assets General and administrative Clinical, regulatory and research and development Sales and marketing Impairment of intangible asset — Restructuring charges — — — Total operating expenses Other income (expense) ) ) Loss from continuing operations before income taxes ) Recovery of income taxes — — Loss from continuing operations ) Loss from discontinued operations ) — Net loss $ ) $ ) $ ) $ ) $ ) Per Share Data: Loss from continuing operations per share — basic and diluted $ ) $ ) $ ) $ ) $ ) Loss from discontinued operations per share — basic and diluted ) — Net loss per share — basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares used in per share calculations — basic and diluted -25- As of December 31, (in thousands) Consolidated Balance Sheet Data: Cash and cash equivalents of continuing operations $ Working capital (deficiency) of continuing operations ) ) ) Total assets of continuing operations Convertible notes payable and accrued interest (including current portion due to stockholders) 33 23 28 Total liabilities of continuing operations Non-controlling interest ― Contingently redeemable stock ― — — ― Common stock 2 10 10 15 20 Additional paid-in capital Accumulated deficit ) Total stockholders' equity -26- ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes, included in Item8 of this Report.Unless otherwise specified, all dollar amounts are U.S. dollars. Overview We are an in vitro diagnostic company that has developed a proprietary tear testing platform, the TearLab® Osmolarity System.The TearLab test measures tear film osmolarity for diagnosis of Dry Eye Disease, or DED.Tear osmolarity is a quantitative and highly specific biomarker that has been shown to correlate with DED.The TearLab test enables the rapid measurement of tear osmolarity in a doctor's office.Commercializing our Point-of-Care tear testing platform is now the focus of our business. In October2008, the TearLab Osmolarity System received CE mark approval, clearing the way for sales in the European Union and all countries recognizing the CE mark.In connection with the CE mark clearance, we have entered into multi-year agreements with numerous distributors for distribution of the TearLab Osmolarity System.Currently, we have signed distribution agreements in each of the following countries: Spain, Portugal, Germany, France, Turkey, Ukraine, Bulgaria, Belgium, Netherlands, Switzerland, Finland, Sweden, South Korea, Australia, Russia, Hungary, Greece, Canada, Slovakia, Argentina, the Czech Republic and the United Kingdom and a sales representation agreement in Japan. On May 19, 2009, we announced that we received 510(k) clearance from the U.S. Food and Drug Administration, or FDA.The 510(k) clearance allows us to market the TearLab Osmolarity System to those reference and physician operated laboratories with CLIA certifications allowing them to perform moderate and high complexity tests.Considering that most of our target customers currently are eye care practitioners without such certifications, it was necessary that we obtained a CLIA waiver from the FDA for the TearLab Osmolarity System as well as assisting our customers in obtaining their moderate complexity CLIA certification or providing them with support from certified professionals.A CLIA waiver greatly reduces the regulatory compliance for our customersUntil we receive the CLIA Waiver Certification, doctors using the TearLab Osmolarity System must be certified under themoderate complexity CLIA certification. On March 4, 2011, the Company announced that it was in receipt of a communication from the FDA indicating that the data submitted by the Company was not sufficient to gain approval of its CLIA waiver categorization application for the TearLab® Osmolarity System. The Company appealed to the FDA and on December 5, 2011, we announced that we had received a communication from the FDA indicating that, based on a supervisory review of the Company’s appeal, the FDA had granted our petition for a waiver under CLIA for the TearLab Osmolarity System. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System. On December 8, 2009 we announced that Health Canada issued a Medical Device License for the TearLab Osmolarity System. The Health Canada license allowed us to immediately begin marketing the system in Canada.On August 20, 2009, we entered into an agreement with a distributor, Science with Vision, for exclusive distribution of the TearLab Osmolarity System in Canada.We began selling products through the Canadian distributor in 2010. -27- On October 19, 2010 we announced that a unique new Current Procedural Terminology, or CPT, code that will apply to the TearLab® Osmolarity test had been published by the American Medical Association, or AMA. The new code became effective January 1, 2011. The new CPT code for the TearLab Osmolarity test is: 83861; Microfluidic analysis utilizing an integrated collection and analysis device, tear osmolarity (For microfluidic tear osmolarity of both eyes, report 83861 twice).This code falls under the Chemistry sub-section of the Pathology and Laboratory section of the CPT Codebook and was listed under the 2010 Clinical Laboratory Fee Schedule by the Centers for Medicare and Medicaid Services, or CMS.Reimbursement by CMS was set at $24.01 per eye and was only available for offices that had a Moderate Complex CLIA certificate. Under the 2011 Clinical Laboratory Fee Schedule listed by CMS the reimbursement rate was reduced to $23.58 and was applicable to a majority of states in the U.S. On December 13, 2011, we announced that CMS published instructions for updates to the clinical laboratory fee schedule for 2012, including a revised reimbursement rate for the TearLab® Osmolarity Test, effective January 1, 2012.The payment code of 83861 that currently applies to the TearLab Osmolarity Test will be cross-walked or paired with code 84081.At current 2012 reimbursement rates, payment code 83861 would be reimbursed in every state by CMS at $23.40 per eye. This decision by CMS provides level reimbursement for and equal access to the TearLab Osmolarity Test across all states which was not the case in 2011. Our success is highly dependent on our ability to increase sales of our testing platform in European and other countries recognizing the CE mark, in Canada where we have a Medical Device License and with our receipt of the CLIA waiver early in 2012 which will enable us to begin full commercialization efforts in the United States.Meeting these objectives requires that we have sufficient capital to fund our operations.Our working capital deficit of $767,000 as of December 31, 2011 is insufficient to fund our planned operations and our ability togenerate increased revenues is uncertain. If our revenues do not increase sufficiently to meet operational needs we will be required to raise additional capital to fund our operations. We have sufficient cash to fund our operations at current levels until approximately the fourth quarter of 2012. We continue to actively evaluate and pursue various finacing possibilities at this time. Recent Developments On June 13, 2011, the Company issued 1,629,539 shares of its common stock and warrantsto purchase 109,375 shares of its common stock in consideration of conversion and retirement of the Company’s outstanding July and August 2009 debt obligations in the aggregate amount of $2,149,000, with associated issuance costs of $41,000 charged as issuance costs.The exercise price of the warrants is $1.60 per common share representing the price per share equal to the closing bid price per share of the Company’s common stock on the NASDAQ stock market on July 15, 2009. On June 30, 2011, the Company sold 3,846,154 shares of its common stock and warrants to purchase approximately 3,846,154 shares of its common stock for gross proceeds of approximately $7,000,000.The investors purchased the shares and warrants for $1.82 per unit (each unit consisting of one share and a warrant to purchase one share of common stock).The exercise price of the warrants is $1.86 per share. The warrants are exercisable at any time until June 30, 2016. On March 15, 2012, a total of 1,373,700 warrants were exercised generating gross proceeds of $2,555,000. On December 5, 2011, we announced that we had received a communication from the FDA indicating that, based on a supervisory review of the Company’s appeal, The Agency had granted its petition for a waiver under CLIA for the TearLab Osmolarity System. On January 23, 2012, we announced that after reviewing and accepting labeling submitted to it by the Company, the FDA had granted the waiver categorization under CLIA for the TearLab Osmolarity System. The CLIA waiver reduces the regulatory paperwork for customers. Achieving the CLIA waiver status resulted in the accrual of bonuses, related to achieving the CLIA waiver status, for management of $550,000. Management has agreed that subject to the approval of an increase in the Company’s stock incentive pool by shareholders, the payment of the CLIA bonus will be in the form of equity. -28- On December 13, 2011, we announced that CMS has published instructions for updates to the clinical laboratory fee schedule for 2012, including a revised reimbursement rate for the TearLab® Osmolarity Test, effective January 1, 2012. The payment code of 83861 that currently applies to the TearLab Osmolarity Test will be cross-walked or paired with code 84081.At current 2012 reimbursement rates, payment code 83861 would be reimbursed in every state by CMS at $23.40 per eye. This decision by CMS provides level reimbursement for and equal access to the TearLab Osmolarity Test across all states which was not the case in 2011. RESULTS OF OPERATIONS Revenues, Cost of Goods Sold and Gross Margin For the years ended December31, (in thousands) Change Change Revenue TearLab $ 25
